909 A.2d 957 (2006)
280 Conn. 931
FIRST NATIONAL BANK OF LITCHFIELD
v.
Bruce V. MILLER et al.
Supreme Court of Connecticut.
Decided October 25, 2006.
Richard F. Wareing, Hartford, and Cynthia A. Erickson, in support of the petition.
Bruce V. Miller, pro se, and Linda M. Miller, pro se, in opposition.
The petition by the defendant Norwest Marine, Inc., for certification for appeal from the Appellate Court, 97 Conn.App. 388, 904 A.2d 1282 (2006), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that the defendants did not accept the boat in question?"
The Supreme Court docket number is SC 17750.